In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-740V
                                    Filed: October 15, 2015
                                          Unpublished

****************************
AMY LOEDING,                              *
                                          *
                     Petitioner,          *     Ruling on Entitlement; Concession;
                                          *     Influenza;
                                          *     Shoulder Injury (“SIRVA”);
SECRETARY OF HEALTH                       *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                       *
                                          *
                     Respondent.          *
                                          *
****************************
Jeffrey Pop, Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for petitioner.
Ryan Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On July 16, 2015, Petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the “Vaccine
Act” or “Program”]. Petitioner alleges that she suffered a shoulder injury related to
vaccine administration (“SIRVA”) and brachial neuritis as a result of her October 10,
2014 influenza vaccination. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On October 13, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “has concluded that petitioner’s alleged injury
is consistent with SIRVA; that a preponderance of evidence establishes that her SIRVA
was caused in fact by the flu vaccination she received on October 10, 2014; and that no
other causes for petitioner’s SIRVA were identified.” Id. at 2-3. Respondent further

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
agrees that petitioner’s injury persisted for at least six months and that all legal
prerequisites for compensation under the Vaccine Act have been satisfied. Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                    s/Nora Beth Dorsey
                                    Nora Beth Dorsey
                                    Chief Special Master